DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-14 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, 12, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
With respect to independent Claim 1, the Claim 1 preamble describes the claim as a “system”.  A “system” comprises a compilation of devices, equipment, apparatus, and/or structure configured to perform specific functions to achieve an intended result.  The only structure identified in Claim 1 is a manipulator.  The limitations of Claim 1, however, describe a “process” which is a method.  Clarification is required to specify whether Claim 1 is an apparatus claim, a method claim, or a system claim with corresponding structure.
With respect to dependent Claim 8, the limitations recite “the position”, “the posture”, and “the maximum values” each of which lacks an antecedent basis which renders the claim indefinite.
With respect to dependent Claim 8, a limitation recites “the conveying object”.  However, previous claims recite a “first conveying object” and a “second conveying object” which makes “the conveying object” ambiguous and unclear, thereby rendering the claim indefinite.
With respect to dependent Claim 12, a limitation recites “the position” that lacks an antecedent basis which renders the claim indefinite.
With respect to dependent Claim 12, a limitation recites “the conveying object”.  However, previous claim 1 limitations recite a “first conveying object” and a “second conveying object” which makes “the conveying object” ambiguous and unclear, thereby rendering the claim indefinite.
With respect to independent Claim 14, the Claim 14 preamble describes the claim as a “control method”.  A “control method” should comprise structure configured to provide control for the method.  The only structure identified in Claim 14 is a manipulator.  The manipulator is not configured to provide a control function.  Clarification is required to specify a control apparatus or some other device capable of providing a control function for the steps of the method.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 


Claims 1-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (US Patent Application Publication No. 2019/0255704).
With respect to independent Claim 1, Johnson discloses the limitations of independent Claim 1 as follows:
A robot system having a manipulator that conveys a conveying object to a conveyance destination having a bottom surface and a wall surface connected to the bottom surface, (See Pars. 0025, 0026; Fig. 4; Ref. Numerals 400(robot system), 406(conveying object), 408(conveyance destination)  the system executing:	   
a first process in which the manipulator puts a first conveying object on the bottom surface of the conveyance destination;	(See Pars. 0018, 0027, 0028; Fig. 5; Ref. Numerals 402(manipulator), 408(conveyance destination), 504(1st conveying object); Fig. 5 illustrates the first process)
a second process in which the manipulator conveys a second conveying object to a position that does not come into contact with the first conveying object on the bottom surface of the conveyance destination; and	(See Par. 0029; Fig. 6; Ref. Numerals 402(manipulator), 406(2nd conveying object), 408(conveyance destination), 504(1st conveying object); Fig. 6 illustrates the second process)
a third process in which the manipulator moves the second conveying object in the direction of the first conveying object from the position that does not come into contact with the first conveying object, and 	(See Pars. 0030, 0031; Figs. 7, 8; Ref. Numerals 402(manipulator), 406(2nd 
moves the first conveying object by further moving the second conveying object after coming into contact with the first conveying object.  	(See Pars. 0032, 0033; Figs. 8-10; Ref. Numerals 402(manipulator), 406(2nd conveying object), 408(conveyance destination), 504(1st conveying object); Figs. 8-10 illustrate the second part of the third process)

With respect to Claim 2, which depends from independent Claim 1, Johnson teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Johnson discloses as follows:
The robot system according to claim 1, wherein the manipulator changes the posture of the first conveying object by further moving the second conveying object after coming into contact with the first conveying object in the third process. (See Pars. 0032, 0033; Figs. 8-10; Ref. Numerals 402(manipulator), 406(2nd conveying object), 408(conveyance destination), 504(1st conveying object); Figs. 8-10 illustrate the second part of the third process)

With respect to Claim 3, which depends from independent Claim 1, Johnson teaches all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 3, Johnson discloses:
The robot system according to claim 1, wherein the moving direction of the second conveying object in the second process is different from that of the second conveying object in the third process.  (See Pars. 0032, 0033; Figs. 8-10; Ref. Numerals 402(manipulator), 406(2nd conveying object), 

With respect to Claim 4, which depends from independent Claim 1, Johnson teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 4, Johnson discloses:
The robot system according to claim 1, wherein the manipulator moves the second conveying object in the third process so that a bottom surface of the second conveying object is located at a position higher than that of the first conveying object and lower than an upper surface of the first conveying object.  (See Pars. 0032, 0033; Figs. 8-10; Ref. Numerals 402(manipulator), 406(2nd conveying object), 408(conveyance destination), 504(1st conveying object); Figs. 8-10 illustrate the second part of the third process)

With respect to Claim 5, which depends from independent Claim 1, Johnson teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 5, Johnson discloses:
The robot system according to claim 1, wherein the first conveying object is put at a position that does not come into contact with the wall surface in the first process.  (See Pars. 0025, 0026; Fig. 4; Ref. Numerals 400(robot system), 406(conveying object), 408(conveyance destination)

With respect to Claim 6, which depends from independent Claim 1, 
The robot system according to claim 1, wherein the first conveying object is put between the wall surface of the conveyance destination and the second conveying object when the second process is completed, (See Par. 0029; Fig. 6; Ref. Numerals 402(manipulator), 406(2nd conveying object), 408(conveyance destination), 504(1st conveying object); Fig. 6 illustrates the second process)  and
wherein the manipulator moves the first conveying object in the direction of the wall surface by moving the second conveying object in the direction of the wall surface after coming into contact with the first conveying object in the third process.  (See Pars. 0032, 0033; Figs. 8-10; Ref. Numerals 402(manipulator), 406(2nd conveying object), 408(conveyance destination), 504(1st conveying object); Figs. 8-10 illustrate the second part of the third process)  

With respect to Claim 7, which ultimately depends from independent Claim 1, Johnson teaches all of the limitations of Claim 1 and Claim 6 which are incorporated herein by reference.  With respect to Claim 7, Johnson discloses:
The robot system according to claim 6, wherein a distance by which the first conveying object moves in the direction of the wall surface in the third process is shorter than that between the first conveying object put in the first process and the wall surface.  (See Pars. 0032, 0033; Figs. 8-10; Ref. Numerals 402(manipulator), 406(2nd conveying object), 408(conveyance destination), 504(1st conveying object); Figs. 8-10 illustrate the second part of the third process)
 
 Claim 8, which ultimately depends from independent Claim 1, Johnson teaches all of the limitations of Claim 1 and Claim 7 which are incorporated herein by reference.  With respect to Claim 8, Johnson discloses:
The robot system according to claim 7, wherein at least one of a recognition error of the position of the wall surface of the conveyance destination, a recognition error of the position of the conveying object, and a recognition error of the posture of the conveying object is considered,  (See Pars. 0018, 0027, 0028, 0035; Figs. 5, 11; Ref. Numerals 402(manipulator), 408(conveyance destination), 504(1st conveying object), 1102(processor), 1104(memory--holds instructions and data that would include considering recognition errors); Fig. 5 illustrates the first process)
wherein the maximum values of all the considered recognition errors are held, (See Pars. 0018, 0027, 0028, 0035; Figs. 5, 11; Ref. Numerals 402(manipulator), 408(conveyance destination), 504(1st conveying object), 1102(processor), 1104(memory--holds instructions and data that would include considering recognition errors); Fig. 5 illustrates the first process)  and
wherein the manipulator puts the first conveying object so as not to come into contact with the wall surface in the first process even if all the considered recognition errors are the maximum values.  (See Pars. 0018, 0027, 0028, 0035; Figs. 5, 11; Ref. Numerals 402(manipulator), 408(conveyance destination), 504(1st conveying object), 1102(processor), 1104(memory--holds instructions and data that would include considering recognition errors); Fig. 5 illustrates the first process)

 Claim 9, which depends from independent Claim 1, Johnson teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 9, Johnson discloses:
The robot system according to claim 1, wherein the manipulator has a gripping unit that grips the conveying object, (See Pars. 0025, 0026; Fig. 4; Ref. Numerals 402(manipulator), 416(gripping unit)  and
wherein the gripping unit has a plurality of fingers that grips the conveying object by sandwiching the conveying object.  (See Pars. 0025, 0026; Fig. 4; Ref. Numerals 402(manipulator), 416(gripping unit)  

With respect to Claim 10, which depends from independent Claim 1, Johnson teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 10, Johnson discloses:
The robot system according to claim 1, wherein the manipulator has a gripping unit that grips the conveying object, (See Pars. 0025, 0026; Fig. 4; Ref. Numerals 402(manipulator), 416(gripping unit)  and
wherein the gripping unit has a sucking unit that grips the conveying object by sucking the conveying object.  (See Pars. 0025, 0026; Fig. 4; Ref. Numerals 402(manipulator), 416(gripping unit)  

With respect to Claim 12, which depends from independent Claim 1, Johnson teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 12, Johnson discloses:
The robot system according to claim 1, wherein a variation range of a relative positional relation between the conveying object and the conveyance destination 
wherein the position that does not come into contact with the first conveying object is located at a position out of the variation range in the second process. (See Pars. 0029, 0035; Figs. 6, 11; Ref. Numerals 402(manipulator), 406(2nd conveying object), 408(conveyance destination), 504(1st conveying object), 1102(processor), 1104(memory--holds instructions and data that would include positional data); Fig. 6 illustrates the second process)  

With respect to independent Claim 14, Johnson discloses the limitations of independent Claim 14 as follows:
A control method of a robot system having a manipulator that conveys a conveying object to a conveyance destination having a bottom surface and a wall surface connected to the bottom surface, the method comprising:	(See Pars. 0025, 0026; Fig. 4; Ref. Numerals 400(robot system), 406(conveying object), 408(conveyance destination)	   
a first step in which the manipulator puts a first conveying object on the bottom surface of the conveyance destination;	(See Pars. 0027, 0028; Fig. 5; Ref. Numerals 402(manipulator), 408(conveyance destination), 504(1st conveying object); Fig. 5 illustrates the first process)
a second step in which the manipulator conveys a second conveying object to a position that does not come into contact with the first conveying object on the bottom surface of the conveyance destination; 
a third step in which the manipulator moves the second conveying object in the direction of the first conveying object from the position that does not come into contact with the first conveying object, and	(See Pars. 0030, 0031; Figs. 7, 8; Ref. Numerals 402(manipulator), 406(2nd conveying object), 408(conveyance destination), 504(1st conveying object); Figs. 7, 8 illustrate the first part of the third process)
moves the first conveying object by further moving the second conveying object after coming into contact with the first conveying object.	(See Pars. 0032, 0033; Figs. 8-10; Ref. Numerals 402(manipulator), 406(2nd conveying object), 408(conveyance destination), 504(1st conveying object); Figs. 8-10 illustrate the second part of the third process)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as applied to the claims set forth hereinabove, in view of Girtman et al (US Patent Application Publication No. 2015/0308466). 
With respect to Claim 11, which ultimately depends from independent claim 1, Johnson teaches all of the limitations of Claim 1 and Claim 10 which are incorporated herein by reference.   With respect to Claim 11, Johnson and Girtman et al disclose as follows:
The robot system according to claim 10, wherein the gripping unit has two sucking units,	(See Girtman et al: Pars. 0037, 0042; Figs. 9-13; Ref. Numerals 142,242(manipulators), 302(sucking units), 50(conveying object)
wherein in the second process, a first sucking unit sucks the second conveying object, (See Johnson: Par. 0029; Fig. 6; Ref. Numerals 402(manipulator), 406(2nd conveying object), 408(conveyance destination), 504(1st conveying object); Fig. 6 illustrates the second process) the manipulator moves towards a 
wherein the manipulator moves the second conveying object or the third conveying object while coming into contact with the first conveying object in the third process.  (See Johnson: Pars. 0031-0033; Figs. 8-10; Ref. Numerals 402(manipulator), 406(2nd conveying object), 408(conveyance destination), 502(3rd conveying object), 504(1st conveying object); Figs. 8-10 illustrate the second part of the third process)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Johnson with the teachings of Girtman et al to employ a second sucking unit on the manipulator so that more than one conveying object can be manipulated and moved simultaneously so as to increase the speed and efficiency for filling a container.  A person with skill in the art would be motivated to incorporate the teachings of Girtman et al because they are a known work in the same field of endeavor (ie, using dual sucking units on a manipulator) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to independent Claim 13, Johnson discloses the limitations of independent claim 13 as follows:
A robot system having a manipulator that conveys a conveying object to a conveyance destination having a bottom surface and a wall surface connected to the bottom surface,  (See Pars. 0025, 0026; Fig. 4; Ref. Numerals 400(robot system), 406(conveying object), 408(conveyance destination)
wherein the manipulator has at least two sucking units that grip the conveying object by sucking the conveying object, (See Pars. 0025, 0026; Fig. 4; Ref. Numerals 402(manipulator), 416(sucking unit)

wherein the manipulator has at least two sucking units that grip the conveying object by sucking the conveying object,	 (See Pars. 0037, 0042; Figs. 9-13; Ref. Numerals 142,242(manipulators), 302(sucking units), 50(conveying object)
wherein a first sucking unit grips a first conveying object,	(See Pars. 0037, 0042; Figs. 9-13; Ref. Numerals 142,242(manipulators), 302(sucking units), 50(conveying object)
wherein the gripped first conveying object is conveyed in the direction of a second conveying object, (See Pars. 0037, 0042; Figs. 9-13; Ref. Numerals 142,242(manipulators), 302(sucking units), 50(conveying object)
wherein the first sucking unit allows the first conveying object to come into contact with the second conveying object so that the posture of the first conveying object corresponds to that of the second conveying object, and then a second sucking unit sucks the second conveying object.	  (See Pars. 0037, 0042; Figs. 9-13; Ref. Numerals 142,242(manipulators), 302(sucking units), 50(conveying object)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Johnson with the teachings of Girtman et al to employ a second sucking unit on the manipulator so that more than one conveying object can be manipulated and moved simultaneously so as to increase the speed and system efficiency for filling a container with conveying objects.  A person with skill in the art would be motivated to incorporate the teachings of Girtman et al because they are a known work in the same field of endeavor (ie, using dual sucking units on a manipulator) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        July 23, 2021